DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Storione (WO 2019/193564 A1)(US. 2021/0159633 A1 used for English Translation).
In Regards to Claim 1:
Storione teaches A three-dimensional printed electrical connector (1) (Paragraph 46, The flexible membrane 4 may be produced by any type of means (for example, 3D printing, injection, overmolding, etc.) and from any type of synthetic materials (such as elastomers), comprising: 
an insert component (7) including a body (7, Same as insert component) adapted for 3D printing (Paragraph 46), the body having first and second ends (See Reproduced Drawing 1) and including a cavity (10) penetrating the body (7) along a longitudinal axis of the body (7); at least a first sealing member (4) associated with the insert component (7) and being adapted for 3D printing (Paragraph 46); and a shell (6) at least partially enclosing the insert component (7).
In Regards to Claim 5:
Storione teaches the connector of claim 1, wherein: 
the insert component (7) includes a plurality of clearance structures (See Reproduced Drawing 1) in the cavity (10); and centers of two adjacent clearance structures (See Reproduced Drawing 1) of the plurality of clearance structures (See Reproduced Drawing 1) have a distance therebetween in a direction along or parallel to the longitudinal axis.
In Regards to Claim 6:
Storione teaches the connector of claim 1, wherein the body (7) of the insert component (7) includes a dielectric material.
In Regards to Claim 8:
Storione teaches the connector of claim 1, wherein: 
the cavity (10) is a first cavity; the insert component (7) further includes additional cavities (7) each penetrating the body (7) along the longitudinal axis of the body (7); and the insert component (7) further includes a plurality of passage paths coupling the first and additional cavities (7).
In Regards to Claim 9:
Storione teaches the connector of claim 1, wherein: 
the first sealing member (4) has a first surface (See Reproduced Drawing 2) and a second surface (See Reproduced Drawing 2), the second surface (See Reproduced Drawing 2) of the first sealing member (4) being in contact with the first end (See Reproduced Drawing 1) of the insert component (7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Storione (WO 2019/193564 A1)(US. 2021/0159633 A1 used for English Translation).
In Regards to Claim 2:
All claim limitations are discussed with respect to Claim 1, Storione does not teach wherein the body of the insert component is formed of rigid epoxy resin.
However, it would have been obvious to one have ordinary skill in the art before the effective filing date of the invention to have the body of the insert component is formed of rigid epoxy resin , since it has been held to be with the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In order to transmit any electric signal through the connector. 
In Regards to Claim 3:
Storione teaches the connector of claim 1, wherein: 
the cavity (10) includes at least two cavity portions (See Reproduced Drawing 1) and at least one corner (See Reproduced Drawing 1) between the at least two cavity portions (See Reproduced Drawing 1), and the insert component (7) includes a clearance structure (See Reproduced Drawing 2) at the at least one corner (See Reproduced Drawing 2).
Storione does not teach the cavity includes at least two cavity portions with different dimensions.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date, to have cavity portions with different dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. To transmit any electric signal through the connector. 
In Regards to Claim 4:
Storione teaches the connector of claim 3, wherein: 
the clearance structure (See Reproduced Drawing 1) has an annular shape; and a cross-section of the clearance structure (See Reproduced Drawing 1) across a plane parallel to the longitudinal axis includes an arc.
In Regards to Claim 22:
Storione teaches a three-dimensional printed electrical connector (1) (Paragraph 46, The flexible membrane 4 may be produced by any type of means (for example, 3D printing, injection, overmolding, etc.) and from any type of synthetic materials (such as elastomers), comprising: 
an insert component (7) including: 
a body (7 same as insert component) with first (See Reproduced Drawing 1) and second ends (See Reproduced Drawing 1), the body (7) being adapted for 3D printing (Paragraph 46); a cavity (10) penetrating the body (7) along a longitudinal axis of the body (7); and a disposable part at the second end (See Reproduced Drawing 1) of the body (7).
Storione does not teach rigid epoxy resin.
However, it would have been obvious to one have ordinary skill in the art before the effective filing date of the invention to have the body of the insert component is formed of rigid epoxy resin , since it has been held to be with the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In order to transmit any electric signal through the connector. 
In Regards to Claim 23:
Storione teaches the connector of claim 22, wherein the disposable part includes a cone-shaped hole. (Paragraph 54, FIG. 4 illustrates the connection of a block 1 to a socket 3. Typically, the socket 3 and the plug 12 containing the block 1 may be of the type disclosed in WO 2017/072620. By way of an example, FIG. 5 illustrates an example of a top view of such a socket 3, with circular and concentric tracks 11.)
In Regards to Claim 24:
Storione teaches the connector of claim 22, wherein: 
the cavity (10) includes at least two cavity portions (See Reproduced Drawing 1) and at least one corner (See Reproduced Drawing 1) between adjacent cavity portions (See Reproduced Drawing 1), and the insert component (7) includes a clearance structure (See Reproduced Drawing 1) at the at least one corner (See Reproduced Drawing 1).

Storione does not teach the cavity includes at least two cavity portions with different dimensions
However, it would have been obvious to one having ordinary skill in the art before the effective filing date, to have cavity portions with different dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. To transmit any electric signal through the connector. 

In Regards to Claim 25:
Storione teaches a three-dimensional (3D) printed electrical connector (1) (Paragraph 46, The flexible membrane 4 may be produced by any type of means (for example, 3D printing, injection, overmolding, etc.) and from any type of synthetic materials (such as elastomers), comprising: 
an insert component (7) including a body (7, same as insert component), the body (7) being adapted for 3D printing (Paragraph 46) and having first and second ends (See Reproduced Drawing 1) and including a cavity (10) penetrating the body (7) along a longitudinal axis of the body (7), wherein: 
the cavity (10) includes at least two cavity portions (See Reproduced Drawing 1) and at least one corner (See Reproduced Drawing 1) between adjacent cavity portions (See Reproduced Drawing 1), and the insert component (7) includes a clearance structure at the at least one corner.
Storione does not teach the cavity includes at least two cavity portions with different dimensions.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date, to have cavity portions with different dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. To transmit any electric signal through the connector. 
In Regards to Claim 26:
Storione teaches the connector of claim 25, further comprising: 
a first sealing member (4) having a first surface (See Reproduced Drawing 2) and a second surface (See Reproduced Drawing 2), the second surface (See Reproduced Drawing 2) of the first sealing member (4) being in contact with the first end (See Reproduced Drawing 1) of the insert component (7).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Storione (WO 2019/193564 A1)(US. 2021/0159633 A1 used for English Translation) in view of Lewellyn (US 9,802,449 B1).
In Regards to Claim 7:  
All claim limitations are discussed with respect to Claim 1, Storione does not teach wherein the insert component further includes a vent hole coupling the cavity to a space outside the body.
Lewellyn teaches wherein the insert component (610) further includes a vent hole (681) coupling the cavity (660) to a space outside the body (610 same as insert component).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Lewellyn’s teaching of the use of the vent hole as a modification in the Storione connector to provide relieving pressure by having the vent hole on surface of the main cylinder (Lewellyn, Col 6, line 54-56).  


    PNG
    media_image1.png
    399
    830
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    427
    634
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 10-21 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 10-21 and 27, these limitations, in combination with remaining limitations of claims 10-21 and 27, are neither taught nor suggested by the prior art of record.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831